NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT




OB AKEEM RENDELL ARNOLD,                    )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D19-1657
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for Collier
County; Ramiro Mañalich, Judge.

Ob Akeem Rendell Arnold, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.